IN THE SUPREME COURT OF
               CALIFORNIA

                       THE PEOPLE,
                  Plaintiff and Respondent,
                              v.
                  JOSEPH VEAMATAHAU,
                  Defendant and Appellant.

                           S249872

            First Appellate District, Division One
                          A150689

              San Mateo County Superior Court
                        SF398877A



                      February 27, 2020

        This opinion follows companion case S248730,
               also filed on February 27, 2020.

Chief Justice Cantil-Sakauye authored the opinion of the
Court, in which Justices Chin, Corrigan, Liu, Cuéllar, Kruger
and Groban concurred.
                  PEOPLE v. VEAMATAHAU
                            S249872


         Opinion of the Court by Cantil-Sakauye, C. J.


      Evidence Code section 802 allows a testifying expert to
“state on direct examination the reasons for his opinion and the
matter (including . . . his special knowledge, skill, experience,
training, and education) upon which it is based.” So long as the
matter is “of a type that reasonably may be relied upon by an
expert,” it may be relayed to the factfinder “whether or not
admissible.” (Evid. Code, § 801, subd. (b); all further unspecified
statutory references are to the Evidence Code.) Accordingly, to
support his opinion, an expert is permitted to relate to the jury
background information that is technically hearsay, including
general knowledge and “premises generally accepted in his
field.” (People v. Sanchez (2016) 63 Cal.4th 665, 685 (Sanchez).)
The expert, however, cannot “relate as true case-specific facts
asserted in hearsay statements, unless they are independently
proven by competent evidence or are covered by a hearsay
exception.” (Id. at p. 686.)
     In this case, we determine whether an expert related
impermissible case-specific hearsay. The expert told the jury
that he identified the controlled substance the defendant was
charged with possessing by comparing the visual characteristics
of the pills seized against a database containing descriptions of
pharmaceuticals. The expert testified that this procedure was
“the generally accepted method of testing for this kind of
substance in the scientific community,” and his search on the
database led him to the conclusion that the pills contained
                                1
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


alprazolam, the generic name for Xanax. The expert also
revealed the contents of the database, stating that if one looks
up a particular imprint number, “[the database is] going to tell
you that . . . [a pill bearing such imprint] contains alprazolam,
2 milligrams.” After hearing this testimony and other evidence,
the jury convicted defendant of possession of alprazolam.
      Defendant appealed, asserting that the expert testimony
violated Sanchez’s prohibition against communication of case-
specific hearsay. The Court of Appeal disagreed. It concluded
that the “testimony about the database, while hearsay, was not
case specific, but the type of general background information
which has always been admissible when related by an expert.”
(People v. Veamatahau (2018) 24 Cal.App.5th 68,
73 (Veamatahau).) The court further found sufficient evidence
supported defendant’s conviction for possession of alprazolam.
     We agree with the Court of Appeal on both of these issues
and affirm its judgment in its entirety.

                         I. BACKGROUND
      In June 2015, an East Palo Alto police officer, Sergeant
Clint Simmont, spotted defendant Joseph Veamatahau’s vehicle
making an unlawful turn. The officer activated his lights, and
defendant fled but was eventually apprehended. A search of
defendant’s person and vehicle revealed a plastic bag containing
what turned out to be cocaine base and — as is relevant for this
appeal — pills wrapped in cellophane inside his pocket.
Sergeant Simmont arrested defendant and interrogated him at
the police station. A recording of the interview was played for
the jury. During the interrogation, the officer asked defendant
about the pills, saying, “What about the pills that you had, the
bars? The Xanibars?” Defendant responded, “I take those,” and


                                  2
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


admitted to taking “a lot,” “four or five” pills “[e]very day,” “until
I feel good.”
     At trial, Sergeant Simmont testified concerning his
experience in narcotics investigation and referred to the pills
recovered as “Xanax pills.” Scott Rienhardt, a criminalist from
the San Mateo County Sheriff’s Office Forensic Laboratory, also
testified. Rienhardt worked in the “controlled substances . . .
and toxicology unit” at the laboratory, where he had been
employed for seven years.      Rienhardt held a degree in
“chemistry, with an emphasis in analytical chemistry” and had
previously worked for the Drug Enforcement Administration.
Over the course of his career, he had tested for controlled
substances “thousands of times.” Specific to “alprazolam . . .
otherwise known as Xanax,” Rienhardt had identified the drug
“in the hundreds” of times. Based on this testimony, the court
designated Rienhardt as “an expert in the area of forensic
testing of controlled substances, specifically heroin, cocaine
base, and alprazolam.”
      Rienhardt then testified regarding the process by which
“evidence comes into the lab to be tested after it’s been seized by
the police.”   Rienhardt’s testimony, along with Sergeant
Simmont’s, established that Rienhardt examined the pills
recovered from defendant.         The prosecutor then asked
Rienhardt if he was “able to identify the contents” of the pills.
Rienhardt responded affirmatively.      When the prosecutor
inquired about the method by which Rienhardt performed the
identification, Rienhardt explained he used “a database that
[he] searched against [] the logos that were on the tablets.”
Following up on the explanation, the prosecutor asked, “Is that
the generally accepted method of testing for this kind of
substance in the scientific community?” Rienhardt confirmed

                                   3
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


that it was. He then opined that, as a result of following this
method, he “found the tablets to contain alprazolam.”
     On cross-examination, defense counsel attempted to cast
doubt on Rienhardt’s identification.   Counsel first asked
whether Rienhardt performed chemical tests on the pills.
Rienhardt said he did not and explained that such tests were
not the procedure followed by the San Mateo Forensic
Laboratory. Counsel then suggested that a visual examination
did not rule out the possibility that the tablets “could be
something else.” Rienhardt’s response indicated why he did not
believe the tablets were “something else.”       According to
Rienhardt, when “there’s a controlled substance in the tablet,
the FDA requires companies to have a distinct imprint on those
tablets to differentiate it from any other tablets. The FDA
regulates that. [¶] And if there’s a tablet that has — in this
case GG32 — or 249 [as an imprint] — you can look that up.
And it’s going to tell you that it contains alprazolam,
2 milligrams. And that’s — we trust that, all those regulations
being in place, to say that there’s alprazolam in those tablets.”
Rienhardt conceded, however, that he did not “know who put
those little letters” on the tablets.
      At the end of the prosecutor’s presentation of evidence,
and outside of the presence of the jury, defendant moved for
acquittal under Penal Code section 1118.1. Defendant faulted
the prosecution for not having performed a “traditional test . . .
where you actually test the substance.” “The only evidence
provided,” claimed defendant, was “a visual test to compare that
it’s a Xanax pill,” and “that’s [not] enough for the jury . . . to go
back and deliberate about.” The court denied the motion. As it
explained, “Mr. Rienhardt testified that method that he used is
the one generally accepted in the scientific community. The jury

                                   4
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


can decide what weight to give the fact that they were identified
by physical form and not by a chemical test.                   But
Mr. Rienhardt’s testimony gives the jur[ors] enough information
from which they can make that determination themselves.”
Defense counsel then argued to the jury during closing
statements that the drug identification procedure employed was
faulty. Counsel emphasized that Rienhardt “didn’t test the
Xanax” and merely “guess[ed] it’s Xanax . . . [by] look[ing] at the
picture” from the database. The jury subsequently convicted
defendant of possessing alprazolam.
      Defendant appealed his conviction. Before the Court of
Appeal, as here, defendant contended “his conviction must be
reversed because Rienhardt’s testimony relayed case-specific
hearsay to the jury which was improper under Sanchez.”
(Veamatahau, supra, 24 Cal.App.5th at p. 72.) The appellate
court rejected the argument, finding that “the only ‘case-specific’
fact here concerned the markings Rienhardt saw on the pills
recovered from defendant.” (Id. at p. 74.) However, Rienhardt’s
“testimony about the appearance of the pills was not hearsay . . .
because it was based on his personal observation.” (Ibid.) What
was not based on Rienhardt’s personal knowledge was
information obtained from the database, but this information
“was not about the specific pills seized from defendant, but
generally about what pills containing certain chemicals look
like.” (Id. at p. 75, fn. omitted.) Although the information “is
clearly hearsay, it is the type of background information which
has always been admissible under state evidentiary law.” (Ibid.,
fn. omitted.)
      The Court of Appeal thus found that Rienhardt’s
testimony was properly admitted. In reaching this conclusion,
the court expressly disagreed with People v. Stamps (2016)

                                  5
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


3 Cal.App.5th 988 (Stamps), “a factually similar case” in which
the court found that the expert’s testimony was inadmissible.
(Veamatahau, supra, 24 Cal.App.5th at p. 73.)            In the
unpublished portion of its opinion, the Veamatahau court also
rejected defendant’s claim that insufficient evidence supported
his conviction. It therefore affirmed defendant’s conviction for
possession of alprazolam.
      We granted review to resolve the conflict between the
decision below and Stamps.

                           II. ANALYSIS
      Our analysis proceeds in two parts.       We begin by
examining whether the expert related inadmissible case-specific
hearsay in testifying to the contents of a database used to
identify the chemical composition of the pills recovered from
defendant. After resolving this question, we consider whether
substantial evidence supports defendant’s conviction. For the
reasons given below, we conclude that Rienhardt did not relate
case-specific hearsay to the jury and that his testimony — along
with other evidence — was sufficient to allow a rational jury to
convict defendant of possession of alprazolam.
     A. Whether the Expert Related Inadmissible Case-
         Specific Hearsay
      As a preliminary matter, we note that defendant did not
object at trial to the introduction of Rienhardt’s testimony.
However, defendant was convicted two days before we issued
Sanchez, and, as we have recently decided, the failure to object
in such circumstances does not forfeit a defendant’s Sanchez
claim. (People v. Perez (Feb. 27, 2020, S082101) __ Cal.5th __.)




                                  6
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


      In Sanchez, we clarified the “proper application” of our
evidentiary law as it relates to the intersection of hearsay and
expert testimony. (Sanchez, supra, 63 Cal.4th at p. 670.) We
began by explaining that “[t]he hearsay rule has traditionally
not barred an expert’s testimony regarding his general
knowledge in his field of expertise.” (Id. at p. 676.) The reason
for this is pragmatic: because “ ‘experts frequently acquired
their knowledge from hearsay, . . . “to reject a professional
physician or mathematician because the fact or some facts to
which he testifies are known to him only upon the authority of
others would be to ignore the accepted methods of professional
work and to insist on . . . impossible standards.” ’ ” (Ibid.;
accord, e.g., Imwinkelried, The Bases of Expert Testimony: The
Syllogistic Structure of Scientific Testimony (1988) 67 N.C.
L.Rev. 1, 9 [“As one court has put it, it would be ‘virtually
impossible’ for a scientist to avoid relying on hearsay sources of
information.     That observation is an understatement”].)
Because experts rely on hearsay knowledge and because a jury
“must independently evaluate the probative value of an expert’s
testimony,” including by assessing the basis of the expert’s
opinion, the expert is entitled to tell the jury the basis or
“ ‘matter’ upon which his opinion rests.” (Sanchez, supra,
63 Cal.4th at pp. 685-686.) Hence, “[i]n addition to matters
within their own personal knowledge, experts may relate
information acquired through their training and experience,
even though that information may have been derived from
conversations with others, lectures, study of learned treatises,
etc.” (Id. at p. 675.)




                                  7
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


       The Legislature codified this common law rule when it
enacted the Evidence Code.1 Section 801 of the Code allows an
expert witness to render an opinion “[b]ased on matter
(including his special knowledge, skill, experience, training, and
education) perceived by or personally known to the witness or
made known to him at or before the hearing, whether or not
admissible, that is of a type that reasonably may be relied upon
by an expert in forming an opinion upon the subject to which his
testimony relates, unless an expert is precluded by law from
using such matter as a basis for his opinion.” (§ 801, subd. (b),
italics added.) Section 802 further permits the expert to “state
on direct examination the reasons for his opinion and the matter
(including, in the case of an expert, his special knowledge, skill,
experience, training, and education) upon which it is based.”
(See also § 721, subd. (a) [providing that “a witness testifying as
an expert . . . may be fully cross-examined as to . . . the matter
upon which his or her opinion is based and the reasons for his
or her opinion”].) In short, not only can an expert “rely on
hearsay in forming an opinion,” he “may tell the jury in general
terms that he did so.” (Sanchez, supra, 63 Cal.4th at p. 685.)
      By contrast, an expert may not relate inadmissible “case-
specific facts about which the expert has no independent
knowledge.” (Sanchez, supra, 63 Cal.4th at p. 676.) “Case-
specific facts are those relating to the particular events and


1
      Defendant asserts in his reply brief that the “expert’s
background information hearsay exception is a common law
hearsay exception rather than one defined by the Evidence
[C]ode.” The contention is without merit. Although the rule
allowing an expert to testify to general information finds its
roots in common law, the rule is now codified. (Sanchez, supra,
63 Cal.4th at p. 678.)


                                  8
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


participants alleged to have been involved in the case being
tried.” (Ibid.) Testimony relating such facts, unlike testimony
about non-case-specific background information, is subject to
exclusion on hearsay grounds. (Id. at p. 684, fn. omitted [“If an
expert testifies to case-specific out-of-court statements to
explain the bases for his opinion, those statements are
necessarily considered by the jury for their truth, thus rendering
them hearsay. Like any other hearsay evidence, it must be
properly admitted through an applicable hearsay exception”].)
The distinction between case-specific facts and background
information thus is crucial — the former may be excluded as
hearsay, the latter may not.
     Relying on Sanchez, defendant argues that his conviction
must be reversed because it was based on inadmissible hearsay
“conveyed through expert testimony.” We disagree. As Sanchez
made clear, the part of the expert’s testimony that may be
excluded on hearsay ground is that relating “case-specific facts
about which the expert has no independent knowledge.”
(Sanchez, supra, 63 Cal.4th at p. 676.) None of Rienhardt’s
statements falls in this category of impermissible testimony.
       On direct examination, Rienhardt testified that, in his
field, it is standard practice to identify pharmaceutical pills by
visual inspection, whereby one compares markings found on the
pills against a database of imprints that the Food and Drug
Administration requires to be placed on tablets containing
controlled substances. He then testified that he performed this
visual inspection on the pills seized from defendant and formed
the opinion that they contained alprazolam. Rienhardt’s
opinion, offered “while testifying at the hearing,” was not
hearsay. (See § 1200, subd. (a) [defining hearsay as “evidence of
a statement that was made other than by a witness while

                                  9
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


testifying at the hearing and that is offered to prove the truth of
the matter stated”]; § 805 [“Testimony in the form of an opinion
that is otherwise admissible is not objectionable because it
embraces the ultimate issue to be decided by the trier of fact”].)
Likewise, Rienhardt’s testimony about the appearance of the
seized pills was not hearsay, because Rienhardt personally
examined the pills and saw the imprints on them. (People v.
Iraheta (2017) 14 Cal.App.5th 1228, 1248 (Iraheta) [“Personal
observations by any officer of Iraheta’s or other subjects’ tattoos,
attire, companions, and location were not hearsay”]; People v.
Vega-Robles (2017) 9 Cal.App.5th 382, 413 (Vega-Robles) [“As
we read Sanchez, it is not error for a gang expert to testify about
case-specific facts about which he has personal knowledge”];
People v. Meraz (2016) 6 Cal.App.5th 1162, 1174 (Meraz)
[similar].) Accordingly, Rienhardt conveyed no hearsay on
direct examination.
      On the other hand, some of Rienhardt’s testimony elicited
on cross-examination constituted hearsay. In response to
questioning by defense counsel, Rienhardt explained that the
database he used “tell[s] you” that pills displaying a certain
imprint “contain[] alprazolam, 2 milligrams.” This information
was hearsay but, crucially, not case specific.2
       Rienhardt’s statement concerning what the database
“tell[s] you” related general background information relied upon

2
      Seizing on the fact that this testimony was elicited by the
defense, the Attorney General argues that even if the testimony
ran afoul of Sanchez, the defendant invited the error and cannot
be heard now to complain. We need not reach this argument
because, as explained post, Rienhardt did not relate case-specific
hearsay, and, as such, there was no Sanchez error.



                                   10
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


in the criminalist’s field. The facts disclosed by the database,
and conveyed by Rienhardt, are “about what [any generic] pills
containing certain chemicals look like.” (Veamatahau, supra,
24 Cal.App.5th at p. 75, fn. omitted.) The database revealed
nothing about “the particular events . . . in the case being tried,”
i.e., the particular pills that Sergeant Simmont seized from
defendant. (Sanchez, supra, 63 Cal.4th at p. 676.) Any
information about the specific pills seized from defendant came
from Rienhardt’s personal observation (that they contained the
logos “GG32 — or 249”) and his ultimate opinion (that they
contained alprazolam), not from the database. In short,
information from the database is not case specific but is the kind
of background information experts have traditionally been able
to rely on and relate to the jury. (See Sanchez, supra, 63 Cal.4th
at pp. 685-686; People v. Garton (2018) 4 Cal.5th 485, 506-507;
People v. Anthony (2019) 32 Cal.App.5th 1102, 1131; People v.
Espinoza (2018) 23 Cal.App.5th 317, 321 (Espinoza); People v.
Blessett (2018) 22 Cal.App.5th 903, 943; Iraheta, supra,
14 Cal.App.5th at p.1243; Vega-Robles, supra, 9 Cal.App.5th at
p. 408; Meraz, supra, 6 Cal.App.5th at pp. 1174-1175.)
      An example we gave in Sanchez illustrates this point. In
Sanchez, we said, “[t]hat an associate of the defendant had a
diamond tattooed on his arm would be a case-specific fact that
could be established by a witness who saw the tattoo, or by an
authenticated photograph. That the diamond is a symbol
adopted by a given street gang would be background
information about which a gang expert could testify. The expert
could also be allowed to give an opinion that the presence of a
diamond tattoo shows the person belongs to the gang.”




                                   11
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


(Sanchez, supra, 63 Cal.4th at p. 677.)3 The example may be
readily analogized to the case at hand. Just as information that
diamonds are a symbol of a certain gang is background
knowledge, information that the designation “GG32 — or 249”
engraved on pharmaceutical tablets indicates that the tablets
contain alprazolam is “background information about which a[n]
. . . expert could testify.” (Ibid.) To be sure, street gangs and
the symbols they use might or might not be the kind of
information stored in a searchable database. Yet the location of
a piece of information cannot change its nature. Simply because
an expert obtained information from a database — instead of,
say, a list of gang symbols maintained by a law enforcement




3
       Defendant contends that the examples we used in Sanchez
were mere “dicta.” He suggests that we disregard these
examples, because, despite what we said, “[I]t is not at all clear
that the gang’s use of diamond tattoos can be defined as a non-
case specific fact.” Defendant is mistaken. We meant what we
said in Sanchez, including what we said in this particular
example: the fact that a “diamond is a symbol adopted by a
given street gang [is] background information.” (Sanchez,
supra, 63 Cal.4th at p. 677.) Hence, it is necessarily not case
specific. This is true regardless of whether the expert learned
of the symbol, as defendant puts it, by consulting a specific
database, talking to “a single gang member,” or by “debrief[ing]
seven members of the gang in question,” “interview[ing] [an
unspecific number of] rival gang members,” and attending “gang
seminars.”
       Of course, the type or number of sources that an expert
relies on may affect the reliability of his testimony. However, as
the Attorney General points out, concerns about “reliability and
accuracy” are “a separate issue from whether the material
constituted case-specific hearsay.” We address defendant’s
arguments about reliability post.


                                  12
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


agency — does not metamorphose that information from
background knowledge into case-specific facts.
      Defendant resists this conclusion, arguing that
information obtained from a specific database cannot be
background knowledge. According to defendant, background or
general knowledge refers to “overall knowledge acquired from
sources too numerous to distinguish and quantify.” Because
“[a]n expert’s general background knowledge is the commingled
result of experience and educational hearsay that is
impracticable to disentangle,” experts relating background
knowledge “likely could not cite the specific textbook . . . or the
particular lecture . . . from which they garnered their
knowledge.” Conversely, defendant argues, when experts name
“specific sources consulted . . . for a particular case,” they are not
relating general knowledge but case-specific hearsay.
      We reject defendant’s crabbed view of expert knowledge.
Defendant makes his assertion without any analysis of the
relevant provisions of the Evidence Code or the longstanding
common law on which they are based. (Cal. Law Revision Com.
com., 29B pt. 3A West’s Ann. Evid. Code (2009 ed.) foll. § 801,
pp. 25-26; id., foll. § 802, pp. 142-143.) More to the point, we do
not see how expert witnesses are doing something other than
making use of their expertise when they rely on their “special
knowledge, skill, experience, training, and education” to
(1) select a source to consult, (2) digest the information from that
source, (3) form an opinion about the reliability of the source
based on their experience in the field, and (4) apply the
information garnered from the source to the (independently
established) facts of a particular case. (§§ 801, 802.) Without
suggesting that this is (or needs to be) the process underlying
every instance of expert testimony, we think that when experts

                                   13
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


engage in such an inquiry, they are drawing upon their “special
knowledge, skill, experience, training, and education” to form an
opinion about the case. (Ibid.) Under our evidentiary law,
experts may make such use of their knowledge— and may tell
the jury that they did so. (§§ 801, 802.) In other words, it is not
only when experts rely on the “amorphous” “commingled result
of experience and education[]” (to quote defendant) that the
testimony is considered as supplying general knowledge.
      Again, the examples we used in Sanchez shed light on the
matter. There we said that general background information
encompasses the following: (1) in an automobile accident case,
“that a given equation can be used to estimate speed based on
[skid] marks”; (2) in a case involving suspected foul play, the
“circumstances [that] might cause . . . hemorrhaging” in the
eyes; and (3) in a personal injury case, the “potential long-term
effects” of a serious head injury. (Sanchez, supra, 63 Cal.4th at
p. 677.) Examining each of these types of information, we
observe that the relevant equation and the fact that it can “be
used to estimate speed” may be found in physics textbooks,
circumstances causing hemorrhaging in medical treatises, and
the long term effects of an injury in research papers. (Ibid.) As
these examples make clear, an expert may consult specific
sources in a case — a textbook, a treatise, or an academic paper
— and supply the information found therein to the jury as
background information without running afoul of the hearsay
rules.
       Subdivision (b) of section 721 reinforces this point. Section
721 sets forth the scope of cross-examination of expert
witnesses. In pertinent part, it provides that “[i]f a witness
testifying as an expert testifies in the form of an opinion,” the
witness may “be cross-examined in regard to the content or

                                   14
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


tenor of any scientific, technical, or professional text, treatise,
journal, or similar publication” so long as “[t]he witness referred
to, considered, or relied upon such publication in arriving at or
forming his or her opinions.” (§ 721, subd. (b).) Section 721 thus
illuminates the kind of information that is admissible: an expert
witness may “refer[] to, consider[], or rel[y] upon” “any scientific,
technical, or professional text, treatise, journal, or similar
publication” and may expect to be cross-examined “in regard to
the content or tenor” of any such publication.                (Ibid.)
Accordingly, specific references and their “content or tenor” are
not inadmissible merely because they are specific. (Ibid.)
      Insofar as defendant argues that specific reference sources
constitute background information only if the expert happened
to know the information off-hand and did not review the source
materials in preparing for a particular case, we reject the
argument. It is untenable that the same information would be
background knowledge when conveyed by one expert but case-
specific information when provided by another solely because
one of the experts consulted a resource containing that
information before testifying. We cannot accept a framework
under which the standard for admitting expert testimony would,
as the Attorney General says, “turn on the expert’s memory
rather than on the reliability of the underlying material.”
      To reiterate, the relevant hearsay analysis under Sanchez
is whether the expert is relating general or case-specific out-of-
court statements. The focus of the inquiry is on the information
conveyed by the expert’s testimony, not how the expert came to
learn of such information. Thus, regardless of whether an
expert testified to certain facts based on composite knowledge
“acquired from sources too numerous to distinguish and
quantify” or if the expert simply looked up the facts in a specific

                                   15
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


reference as part of his or her duties in a particular case, the
facts remain the same. The background or case-specific
character of the information does not change because of the
source from which an expert acquired his or her knowledge.
      Defendant    also   seeks    to rely on        Stamps,   supra,
3 Cal.App.5th 988. In that case, the prosecution’s expert had
identified pills recovered from the defendant “as oxycodone and
dihydrocodeinone based solely on a visual comparison of the
seized pills to those displayed on the Ident-A-Drug Web site.”
(Stamps, supra, 3 Cal.App.5th at p. 991.) The Court of Appeal
found that the expert’s testimony was inadmissible hearsay
because the “Ident-A-Drug content . . . was case specific.” (Id. at
p. 997.) The court explained its reasoning in succinct terms,
stating, “We think it undeniable that the chemical composition
of the pills Stamps possessed must be considered case specific.
Indeed, the Ident-A-Drug hearsay was admitted as proof of the
very gravamen of the crime with which she was charged. . . .
That being true, our hearsay analysis is at an end.” (Ibid.)
      We are not persuaded.4 Simply because the Ident-A-Drug
web site served as the basis for the expert’s ultimate opinion
does not make information from the site case-specific. The
expert’s opinion that the seized pills were prescription opioids
was not hearsay and not otherwise objectionable. (§ 805
[“Testimony in the form of an opinion that is otherwise
admissible is not objectionable because it embraces the ultimate
issue to be decided by the trier of fact”].) Information from the
Ident-A-Drug database — that pills matching a certain
description contain opioids — was hearsay but not case-specific.

4
      We disapprove of People v. Stamps, 3 Cal. App. 5th 988, to
the extent it is inconsistent with our opinion.


                                  16
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


It is no more case-specific than if an expert divulged the
equation — into which she entered the length of the skid marks
she measured at the scene of the accident — to come to the
conclusion that a defendant was traveling at the speed of 100
miles per hour before the crash. (See Sanchez, supra, 63 Cal.4th
at p. 677.)
      Defendant further contends that the existence of other
statutory exceptions to the hearsay rule — specifically Evidence
Code section 1340 — “suggests that [] information included in a
database is not part of the expert’s general knowledge.” Section
1340 provides that a statement “contained in a tabulation, list,
directory, register, or other published compilation is not made
inadmissible by the hearsay rule if the compilation is generally
used and relied upon as accurate in the course of a business.”
Because section 1340 arguably may cover Rienhardt’s testimony
regarding the database, defendant contends that the existence
of the section means that the testimony cannot qualify as
permissible testimony under sections 801 and 802.
      As the Attorney General points out, however, “evidence is
often admissible under more than one theory.” Thus, the
existence of one statutory provision allowing for admission of a
piece of evidence does not preclude that evidence from being
admitted under a different provision. (See, e.g., Cal. Law
Revision Com. com., 29B pt. 5 West’s Ann. Evid. Code (2015 ed.)
foll. § 1280, p. 48 [“The evidence that is admissible under this
section is also admissible under Section 1271, the business
records exception”]; People v. Clark (2016) 63 Cal.4th 522, 563
[“defendant presupposes that the only basis for admitting any of
Yancey’s statements was through Evidence Code section 1223,
the coconspirator hearsay exception. But defendant fails to
appreciate the point . . . that many, if not most, of Yancey’s

                                  17
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


statements were also admissible as nonhearsay.”]; People v.
Karis (1988) 46 Cal.3d 612, 635, italics added [“The ruling [to
admit testimony] must be upheld if the evidence was admissible
under any hearsay exception”]; People v. Nelson (2012) 209
Cal.App.4th 698, 710, fn. omitted [“ ‘Hospital . . . records . . . fall
within the umbrella of the business record exception [of section
1271].’ [Citations.] [Such] records may also qualify as public
records under section 1280”].) In this case, we are not persuaded
that the existence of section 1340 bars Rienhardt’s statements
from being admitted under sections 801 and 802. 5
      Finally, defendant cites policy reasons for treating sources
“consulted by an expert as case-specific hearsay rather than as
general background knowledge.” Defendant asserts that only if
“the consulted sources are . . . treated as [case-specific] hearsay,”
would “the trial court . . . be able to vet the reliability of the
sources before the hearsay is presented to the jury.” If the
information is instead considered a “part of the expert’s general
knowledge,” the vetting process would be “undercut” because
the expert would be permitted to “essentially vouch for the
reliability of a source.”
      Defendant’s argument paints a false dichotomy. In fact,
in law, and in practice, testimony admitted under sections 801


5
      Because we find that Rienhardt did not relate
inadmissible case-specific hearsay, we do not reach the
argument concerning whether the testimony would also have
been admissible under section 1340. We thus take no position
on cases that have weighed in on this issue. (See People v.
Mooring (2017) 15 Cal.App.5th 928, 941 [“We conclude the
Ident-A-Drug Web site comes within the published compilation
exception to the hearsay rule codified in Evidence Code section
1340”]; Espinoza, supra, 23 Cal.App.5th at p. 321 [same].)


                                   18
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


or 802 of the Evidence Code is subject to scrutiny on reliability
grounds by the court and opposing counsel. Section 801 specifies
that the “matter” on which an expert relies must be “of a type
that reasonably may be relied upon by an expert in forming an
opinion upon the subject to which his testimony relates.” (§ 801,
subd. (b).) Thus, an expert must establish that the basis for his
or her opinion is sufficiently reliable such that it “reasonably
may be relied upon” by experts testifying on the same subject.
(See Cal. Law Revision Com. com., 29B pt. 3A West’s Ann. Evid.
Code, supra, foll. § 801, p. 26 [stating that this requirement
“assures the reliability and trustworthiness of the information
used by experts in forming their opinions”]; Sargon Enterprises,
Inc. v. University of Southern California (2012) 55 Cal.4th 747,
770 (Sargon) [“Comments of a commission that proposed a
statute are entitled to substantial weight in construing the
statute”].) Rienhardt satisfied this requirement by averring
that his use of the database was “the generally accepted method
of testing for this kind of substance in the scientific community.”
      Defendant could have objected to or otherwise challenged
this assertion. (See § 721, subd. (a).) Had he done so, he could
have subjected the testimony to the trial court’s critical
examination. Pursuant to section 802, “[t]he court in its
discretion may require that a witness before testifying in the
form of an opinion be first examined concerning the matter upon
which his opinion is based.” Furthermore, “[t]he court may, and
upon objection shall, exclude testimony in the form of an opinion
that is based in whole or in significant part on matter that is not
a proper basis for such an opinion.” (§ 803; see also § 402, subd.
(b) [providing a procedure to determine “the question of the
admissibility of evidence out of the presence or hearing of the
jury”].) In short, regardless of whether an expert’s testimony is


                                  19
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


treated as supplying general information or case-specific facts,
the courts are fully empowered to “vet the reliability of the
sources” underpinning that testimony. (See Sargon, supra,
55 Cal.4th at pp. 770-772.)
      Defendant glosses over the court’s gatekeeping power.
Instead, he asserts that the reliability of “reference materials
consulted by the expert for a particular case . . . cannot be
tested” and, therefore, testimony relying on such materials
“cannot fall within the background knowledge exception.” To
build his case, defendant constructs what he calls the “surrogate
problem.” According to defendant, when an expert consults a
reference guide, “the expert witness is not actually the expert
providing the expertise.” “Rather, the expert [witness] is acting
as a surrogate conveying the expertise of someone else — the
author of the reference source.” As such, there can be no
“assurance of the reliability” of the surrogate statement.
      We disagree. Simply because an expert is relying on
information supplied by “someone else” does not mean the
trustworthiness of that information cannot be explored through
examination. Most directly, that “someone else” “may be called
and examined” by the defendant if he so chooses. (§ 804, subd.
(a) [“If a witness testifying as an expert testifies that his opinion
is based in whole or in part upon the opinion or statement of
another person, such other person may be called and examined
by any adverse party as if under cross-examination concerning
the opinion or statement”]; see also id., subd. (d) [“An expert
opinion otherwise admissible is not made inadmissible by this
section because it is based on the opinion or statement of a
person who is unavailable for examination pursuant to this
section”].)  More indirectly, an expert may be examined
regarding her belief about the reliability of the information upon

                                   20
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


which she bases her opinion. If the expert professes to know
little about the source material or cannot explain why it is a
credible fount on which to rest the proffered testimony, that
would be a basis for the party opponent to discredit the
testimony (via cross-examination or by offering its own expert)
or for the trial court to exclude it.
      Reliability probes are also not the only tool a trial court
has to exclude improper expert testimony. Should an expert
attempt to take the stand and do nothing more than regurgitate
information from another source without applying any of his or
her own expertise, as defendant claims a “surrogate” expert may
do, the court need not stand idly by. Instead, the court may
subject the expert to a hearing, outside the presence of the jury,
to preview his or her testimony. (See § 402.) During the
hearing, the court may probe the expert’s qualifications. Under
section 720, “[a] person is qualified to testify as an expert” only
if he or she “has special knowledge, skill, experience, training,
or education sufficient to qualify him as an expert on the subject
to which his testimony relates.” (§ 720, subd. (a).) Accordingly,
if an expert is merely parroting hearsay information without
understanding the information or otherwise providing
explanation to “assist the trier of fact,” the so-called expert can
be prohibited from testifying altogether. (§ 801, subd. (a); accord
Williams v. Illinois (2012) 567 U.S. 50, 80 (plur. opn.) [“trial
courts can screen out experts who would act as mere conduits
for hearsay by strictly enforcing the requirement that experts
display some genuine ‘scientific, technical, or other specialized
knowledge [that] will help the trier of fact to understand the
evidence or to determine a fact in issue’ ”]; Mosesian v. Pennwalt
Corp. (1987) 191 Cal.App.3d 851, 862 [“There is a point . . . at
which an expert’s opinion that is based entirely upon or


                                  21
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


substantially upon other opinions would conceivably be
worthless. This would occur when, in effect, the expert begins
to stray outside his or her subject area of expertise.”].)
     In addition, the court has authority under section 352 to
impose reasonable limits on an expert’s testimony. (See, e.g.,
People v. Richardson (2008) 43 Cal.4th 959, 1008 [noting that
the trial court’s authority under section 352 “extends to the
admission or exclusion of expert testimony”].) If the court
believes an expert is unduly consuming time, improperly
seeking to impress the jury with someone else’s expertise, or
otherwise “creat[ing] substantial danger of . . . confusing the
issues, or of misleading the jury,” the court may curtail an
expert’s testimony — for instance, by limiting how much of a
hearsay source an expert can relate to the factfinder. (§ 352.)
      Defendant in this case did not avail himself of any of these
protections offered by the Evidence Code, choosing instead to
rely on his closing statements to cast doubt on the reliability of
the drug identification procedure. 6       Yet simply because


6
      Defendant did request that the trial court instruct the jury
with CALCRIM 332 concerning expert witness testimony, and
the court did so. Accordingly, the court told the jury: “You must
consider the opinions, but you are not required to accept them
as true or correct. . . . You must decide whether information on
which the expert relied was true and accurate. You may
disregard any opinion that you find unbelievable, unreasonable,
or unsupported by the evidence.” The jury was thus informed
that it may disregard Rienhardt’s opinion if it found the opinion
unreliable.
      As the above makes clear, it is the jury’s role to decide the
weight to accord to the expert testimony and “courts must . . . be
cautious in excluding expert testimony” so as not to usurp that



                                  22
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


defendant did not test Rienhardt’s testimony — offering no voir
dire of the expert, no probing question about the acceptability of
his methodology, and no cross-examination regarding the
reliability of the database itself — does not mean the mechanism
to do so is absent.
      In short, the asserted “surrogate problem” offers no reason
for us to treat general knowledge as anything but what it is. In
the context of cases such as this one, if no chemical testing has
been performed, the defense can poke holes in the prosecution’s
case on that basis and argue reliability, or lack thereof, to the
jury, as happened here. What the defense cannot do is claim
that the expert’s testimony concerning the identification
procedure he followed in lieu of chemical testing should be
excluded on hearsay grounds merely because the defense did not
scrutinize the reliability of said procedure.
     For these reasons, we reject defendant’s arguments.
Consistent with our statutory rules of evidence and case law, we
hold that Rienhardt related no inadmissible case-specific
hearsay in testifying to the contents of a drug identification
database.
      B. Whether Substantial Evidence Supports
         Defendant’s Conviction
     Independent of the admissibility of Rienhardt’s testimony,
defendant claims the trial court erred in denying his motion for


role. (Sargon, supra, 55 Cal.4th at p. 772.) Although “ ‘[t]here
is no bright line that divides evidence worthy of consideration
by a jury . . . from evidence that is not,’ ” many of defendant’s
arguments concerning reliability may be better understood as
directed at the weight of the expert testimony, not its
admissibility. (Id. at p. 769.)


                                  23
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


acquittal pursuant to Penal Code section 1118.1. (See Pen.
Code, § 1118.1 [“In a case tried before a jury, the court on motion
of the defendant or on its own motion, at the close of the evidence
on either side and before the case is submitted to the jury for
decision, shall order the entry of a judgment of acquittal of one
or more of the offenses charged . . . if the evidence then before
the court is insufficient to sustain a conviction of such offense or
offenses on appeal”].)
      We review the denial of a section 1118.1 motion using the
same standard “employed in reviewing the sufficiency of the
evidence to support a conviction.” (People v. Houston (2012) 54
Cal.4th 1186, 1215 (Houston).) We thus examine “ ‘the entire
record in the light most favorable to the judgment’ ” to
determine whether it discloses substantial evidence —
“ ‘evidence that is reasonable, credible, and of solid value’ ” —
“ ‘from which a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt.’ ” (People v. Gomez (2018) 6
Cal.5th 243, 278 (Gomez).) Our review “ ‘ “presume[s] in support
of the judgment the existence of every fact the jury could
reasonably have deduced from the evidence.” ’ [Citation.] Even
where, as here, the evidence of guilt is largely circumstantial,
our task is not to resolve credibility issues or evidentiary
conflicts, nor is it to inquire whether the evidence might ‘ “ ‘be
reasonably reconciled with the defendant’s innocence.’ ” ’ ”
(Ibid.) Instead, we ask whether there is “ ‘ “substantial evidence
of the existence of each element of the offense charged” ’ ” such
that any rational jury may have convicted defendant. (Id. at
p. 307.)
     In this case, defendant contests only one element of the
misdemeanor possession charge: that the pills he possessed
actually contained the controlled substance alprazolam.         We

                                   24
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


have concluded that Rienhardt was properly allowed to give his
opinion to that effect. In addition, our case law is clear that the
element may be established by circumstantial evidence — that
is, by evidence other than direct, chemical testing. (People v.
Francis (1969) 71 Cal.2d 66, 72 [“the narcotic character of a
substance may, of course, be proved by circumstantial
evidence”]; People v. Palaschak (1995) 9 Cal.4th 1236, 1242
(Palaschak) [similar]; People v. Sonleitner (1986) 183
Cal.App.3d 364, 369 (Sonleitner) [similar]; People v. Galfund
(1968) 267 Cal.App.2d 317, 320 [similar].)7
      We agree with the Court of Appeal that substantial
circumstantial evidence supports defendant’s conviction. In
addition to Rienhardt’s testimony, the jury heard Sergeant
Simmont’s identification of the pills. The sergeant made this
identification twice, once at trial when he referred to the pills by


7
      The federal courts are of the same view. (See United
States v. Walters (1st Cir. 1990) 904 F.2d 765, 770 [“Proof based
on scientific analysis or expert testimony is not required to prove
the illicit nature of a substance”]; United States v. Agueci (2d
Cir. 1962) 310 F.2d 817, 828; Griffin v. Spratt (3d Cir. 1992) 969
F.2d 16, 22; United States v. Dolan (4th Cir. 1976) 544 F.2d
1219, 1221; United States v. Osgood (5th Cir. 1986) 794 F.2d
1087, 1095; United States v. Schrock (6th Cir. 1988) 855 F.2d
327, 334; United States v. Coleman (7th Cir. 1999) 179 F.3d
1056, 1060; United States v. Westbrook (8th Cir. 1990) 896 F.2d
330, 336; United States v. Durham (9th Cir. 2006) 464 F.3d 976,
984; United States v. Sanchez De Fundora (10th Cir. 1990) 893
F.2d 1173, 1175; United States v. Harrell (11th Cir. 1984) 737
F.2d 971, 978; Vest v. United States (D.C. 2006) 905 A.2d 263,
267; see also Jones v. Commonwealth (Ky. 2011) 331 S.W.3d 249,
253 [“courts around the nation have uniformly held that
circumstantial evidence is enough to sustain a conviction for an
offense involving a controlled substance”]; State v. Harris (La.
2003) 846 So.2d 709, 713 [similar].)


                                   25
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


the brand name of Xanax and once during the interrogation
when he referred to them as Xanibars. Sergeant Simmont is an
experienced police officer, with experience in narcotics
investigation, and a rational jury could credit his testimony that
defendant possessed Xanax, or more formally, alprazolam. (See
People v. Bailey (1991) 1 Cal.App.4th 459, 462-463 (Bailey)
[concluding that a trained narcotics officer’s “testimony
establishes that the substance in question was cocaine base”];
Sonleitner, supra, 183 Cal.App.3d at pp. 369-370 [“the nature of
a substance . . . may be proved . . . by the expert opinion of the
arresting officer”]; People v. Marinos (1968) 260 Cal.App.2d 735,
738-739 [“In the case at bench the officer who testified had had
many years of experience in the business, his testimony was not
objected to, he said that in his opinion the cigarette smoked by
appellant contained marijuana. . . . [¶] We cannot say as a
matter of law that there was not substantial evidence to support
the finding that appellant possessed marijuana”]; State v. Carter
(La.Ct.App. 2008) 981 So.2d 734, 744-745 (Carter) [discerning
sufficient evidence “from which the jury could find beyond a
reasonable doubt that the pills at issue were identified as
hydrocodone” when, along with a criminalist’s testimony, a
detective testified “that he had seen similar pills in the past as
part of his job and that the pills at issue were hydrocodone
pills”].)
      The jury also heard defendant’s admission.        When
questioned about the “the pills that [he] had, the bars[,] the
Xanibars,” defendant said, “I take those.” Defendant admitted
that he had taken “a lot” of the pills and that they helped him
“feel good.”      Defendant’s own statements constituted
“ ‘reasonable, credible, and of solid value’ ” evidence that the
pills are “Xanibars,” or the controlled substance alprazolam.


                                  26
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.


(Gomez, supra, 6 Cal.5th at p. 278; see Palaschak, supra,
9 Cal.4th at p. 1242 [crediting as part of the evidence against
the defendant the fact that “[o]n being arrested, defendant
readily admitted ingesting the drug [LSD]”]; People v. Williams
(1971) 5 Cal.3d 211, 216 [“knowledge of the character of
dangerous drugs or narcotics may be shown by acts or
declarations of the accused”].)
      Defendant protests that this evidence shows only that
defendant “believed he possessed ‘Xanibar.’ ”          This is
insubstantial, according to defendant, because “[t]here was no
testimony that Xanibar and Xanax are synonymous.” But on
review of a sufficiency of the evidence claim, we draw every
reasonable inference in support of the verdict. (E.g., Houston,
supra, 54 Cal.4th at p. 1215.) In light of Sergeant Simmont’s
use of the term “Xanibars” and “Xanax” to refer to the same pills,
a rational jury could have drawn the inference that both are
names for the controlled substance alprazolam. Defendant
further argues that he may have been mistaken in his belief that
he had been taking alprazolam, because “counterfeit drugs are
typically sold on the street to unsuspecting users who believe
they are real.” Although that might have been possible, such an
argument “simply present[s] one interpretation of the
evidence”;8 it does not suggest that a reasonable jury could not
“draw the opposite inference from the evidence.” (Gomez, supra,
6 Cal.5th at p. 308.) Put differently, a reasonable jury was not


8
       As discussed further post, defendant did not urge such an
interpretation at trial. Defendant never mentioned “counterfeit
drugs,” the typicality or frequency at which they are “sold on the
street,” the ubiquity of “unsuspecting users who believe they are
real,” or otherwise attempted to negate his adoptive admission
before the jury.


                                  27
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


precluded from taking defendant’s candid confession at face
value — that defendant acquired what he identified as
alprazolam, took it, and felt good because the drug was indeed
alprazolam. In sum, defendant’s own statement — along with
the testimony of an experienced police officer and a criminalist
— provides substantial evidence that defendant possessed the
controlled substance alprazolam.
      In contesting the above, defendant draws our attention to
an out-of-jurisdiction case, State v. Ward (2010) 364 N.C. 133
[694 S.E.2d 738]. The court in Ward held that, under North
Carolina’s evidentiary rules, expert testimony relying solely on
visual inspection for drug identification is insufficiently reliable
to be admitted. (Id. at p. 739.) Ward is accordingly a case about
reliability, not sufficiency of the evidence. As defendant never
challenged Rienhardt’s testimony on reliability grounds under
sections 801 or 802 of the California Evidence Code, Ward is
inapposite to the matter at hand.
      Although he attempts to rely on Ward, defendant concedes
that he does not “claim that chemical analysis is required in
every case.” When a chemical analysis is not offered, however,
defendant asserts that “because of the prevalence of counterfeit
drugs on the street that do not contain active ingredients,”
“there must be some additional circumstantial evidence in the
record that a particular pill is legitimate.” According to
defendant, had the pills been “found in a prescription bottle or
in a container bearing information about the producer,” then
perhaps “a visual identification [would have been] sufficient.”
But because the pills were found wrapped in cellophane,
defendant suggests that chemical testing was needed. Yet, it is
unclear why a prescription bottle — which may be as easily
counterfeited as the drugs themselves — should serve as

                                   28
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


sufficient    “additional    circumstantial     evidence”      when
defendant’s admission that the pills were “Xanibars” and made
him feel good does not. Because both circumstances tend to
make it less likely that the pills were “counterfeit drugs . . . that
do not contain active ingredients,” we reject defendant’s attempt
to draw a rigid distinction between the two.
       Finally, defendant faults Rienhardt for not ruling out the
possibility of counterfeits by testifying, for example, “that the
pills had distinguishing characteristics that differentiated them
from counterfeit pills.” On direct examination, Rienhardt stated
his opinion that the pills contained alprazolam and the basis for
his opinion. He was not required at that point to anticipate and
address possible challenges to the basis of his opinion. In other
words, it was incumbent on defendant to elicit from Rienhardt
whether “the pills had distinguishing characteristics that
differentiated them from counterfeit pills” if he wished the jury
to draw the conclusion that the drugs were counterfeits. This
defendant did not do.
       Indeed, defendant did not argue a counterfeit theory at
trial. He did not question either Sergeant Simmont’s testimony
or cast doubt on his own admission that he took “the pills . . . ,
the bars[,] the Xanibars.” At most, he suggested to Rienhardt
that the pills “could be something else,” and Rienhardt
responded with a reason why he did not think the pills were
other than what they appeared to be. Despite Rienhardt’s
response, defendant never followed up by mentioning
counterfeits, “the prevalence of counterfeit drugs on the street,”
or even that the pills may have been purchased on the street.
On this record, the jury evidently rejected the inference that the
pills were something other than what they appeared to be, and
we cannot say as a matter of law this was unreasonable. (Accord

                                   29
                      PEOPLE v. VEAMATAHAU
              Opinion of the Court by Cantil-Sakauye, C. J.


Vest v. United States (D.C. 2006) 905 A.2d 263, 267-268
[“Appellant’s argument might be more persuasive if there had
been some evidence that the substance sold . . . was not, in fact,
what it was purported to be. Here, there is not even a hint [of]
that”]; Espinoza, supra, 23 Cal.App.5th at p. 323; Bailey, supra,
Cal.App.4th at pp. 464-465 [“The reality of this case is the issue
raised on appeal concerning whether this was base cocaine was
not even the focus of dispute in the trial court”]; contra People v.
Wright (2016) 4 Cal.App.5th 537, 541-544, 547 [reversing a
judgment for lack of substantial evidence when an expert’s
testimony was the only evidence supporting the judgment and
the analytical gap between the material the expert relied upon
and the conclusion he drew was an issue heavily litigated at
trial].)
      In sum, having found that the trial court did not err in
admitting the criminalist’s testimony, we further find that his
testimony and other circumstantial evidence support
defendant’s conviction.




                                   30
                     PEOPLE v. VEAMATAHAU
             Opinion of the Court by Cantil-Sakauye, C. J.




                        III. DISPOSITION
      For the reasons discussed herein, we affirm the judgment
of the Court of Appeal.
                                        CANTIL-SAKAUYE, C. J.


We Concur:
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                  31
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Veamatahau
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 24 Cal.App.5th 68
Rehearing Granted

__________________________________________________________________________________

Opinion No. S249872
Date Filed: February 27, 2020
__________________________________________________________________________________

Court: Superior
County: San Mateo
Judge: Barbara J. Mallach

__________________________________________________________________________________

Counsel:

Cynthia M. Jones, under appointment by the Supreme Court, for Defendant and Appellant.

Mary K. McComb, State Public Defender, Barry P. Helft, Chief Deputy State Public Defender, and
William Whaley, Deputy State Public Defender, for the Office of the State Public Defender as Amicus
Curiae on behalf of Defendant and Appellant.

Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney General, Jeffrey M.
Laurence, Assistant Attorney General, Laurence K. Sullivan, Donna M. Provenzano, Eric D. Share and
Huy T. Luong, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Cynthia M. Jones
19363 Willamette Dr., #194
West Linn, OR 97068
(858) 793-9800

Donna M. Provenzano
Supervising Deputy Attorney General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
(415) 510-3844